Title: From Alexander Hamilton to Timothy Pickering, 19 November 1789
From: Hamilton, Alexander
To: Pickering, Timothy


Treasury DepartmentNovember 19. 1789
Sir
In the Estimate laid before Congress at their last Sessions, I included as an Anticipation of the late Superintendant of Finance the Amount of a draft issued by him in your favor on the late Receiver of Taxes for the State of New York for Fifty thousand Dollars no part of which appears to have been paid.
The circumstances attending this Anticipation not being sufficiently known by the Legislature prevented (as I presume) a provision being made for it. It will be therefore necessary for you to inform me particularly of the nature and circumstances; attending this anticipation, and particularly whether there are any points respecting the Claims under it, which give the parties a right to expect payment for them in specie, whilst so many debts in your Department appear to have been discharged by Certificates.
I wish likewise to know whether any or what part of these Claims may have been settled by the different State Commissioners; and what mode can be adopted for ascertaining them should the Legislature think proper to make a provision for it.
I am Sir   Your Obedt. hume. servt

Alexr. HamiltonSecy of the Treasury
Timothy Pickering Esqr. late Quarter Master General.

